USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
PLUTARCO SANTOS, DOC #:
. DATE FILED: 1/27/2020
Plaintiff,
-against-
18 Civ. 5215 (AT)
ROSA LOPEZ,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On January 7, 2020, the Court ordered the parties to file their joint status report in
advance of the case management conference by January 23, 2020. ECF No. 68. This
submission is now overdue. Accordingly, it is hereby ORDERED that the parties shall submit
their letter by 12:00 p.m. on January 28, 2020.

The Clerk of Court is directed to mail a copy of this order to the Defendant pro se.

SO ORDERED.

Dated: January 27, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
